Citation Nr: 1702899	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches rated as 50 percent disabling prior to March 1, 2016, and 30 percent disabling from March 1, 2016, to include the propriety of the reduction of the disability rating.

2.  Entitlement to an increased rating for dysentery with residual of rectal bleeding and abdominal distress (gastrointestinal disorder) rated as 30 percent disabling.

3.  Entitlement to initial rating in excess of 10 percent from February 8, 2010, and 20 percent from July 13, 2011, for degenerative disc disease lumbar spine (low back disability).

4.  Entitlement to initial rating in excess of 0 percent from February 8, 2010, 10 percent from July 13, 2011, and 20 percent from July 27, 2012, for right knee degenerative joint disease status post arthroscopic surgery (right knee disorder).

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1996 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board has characterized the issues on appeal as they appear above because during the pendency of the appeal the RO issued rating decisions that increased or decreased the ratings assigned the above service-connected disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The claims for higher ratings for a gastrointestinal disorder, a low back disability, and a right knee disorder as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since March 1, 2016, the evidence shows that the Veteran's migraine headaches have not undergone a material improvement under the ordinary conditions of daily life and work.
2.  Throughout the appeal, the preponderance of the evidence shows that the Veteran's migraine headaches are manifested by no more than very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  Since February 8, 2010, the Veteran's right knee degenerative joint disease has been productive of functional loss due to painful motion.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent rating for migraine headaches have been met for the period from March 1, 2016.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.2, 4.3, 4.7, 4.10, 4.13 (2016).

2.  The criteria for a rating in excess of 50 percent for migraine headaches have not been met at any time during the pendency of the appeal.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  Since February 8, 2010, the Veteran's right knee degenerative joint disease has been productive of functional loss due to painful motion.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the criteria for a 50 percent rating or higher for migraine headaches have been met throughout the appeal and that his right knee disability warrants higher ratings.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Rating Reduction

A March 2013 rating decision granted the Veteran's migraine headaches a 50 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from July 27, 2012.  In March 2015, the Veteran was provided a VA examination.  A subsequent March 2015 rating decision thereafter proposed reducing the Veteran's rating for his migraine headaches to 30 percent.  In a letter dated later in March 2015, the RO notified the Veteran of the reason for this proposal as well provided him notice that he could have a pre-determination hearing.  The Veteran's overall combined rating would decrease from 90 percent to 80 percent because of the reduction.  See VAOPGCPREC 71-91.  In a December 2015 rating decision the RO implemented the proposed reduction and assigned March 1, 2016, as the effective date for the 30 percent rating for his migraine headaches.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  

As stated above, the Veteran was notified of the RO's intent to reduce his rating for his migraine headaches by a letter dated in March 2015.  Thereafter, he was provided notice of his right to testify at a pre-determination hearing and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e), (h).  Final action to reduce the rating for his migraine headaches was taken pursuant to 38 C.F.R. § 3.105(e) in a December 2015 decision.  The rating reduction was made effective beginning March 1, 2016.

Consequently, the Board finds that the RO did not violate any of the procedures required under § 3.105--the Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the rating reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  

However, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421; Also see Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work."); Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

Given the above criteria, the Board finds that the reduction was improper as the evidence does not establish that there was an improvement in the disability under the ordinary conditions of daily life and work.  See Murphy.  To the contrary, the reduction was made on the basis of the March 2015 VA examination in which it was reported that the Veteran had, on average, one prostrating attacks of migraine headache pain per month whereas at the earlier March 2013 VA examination it was reported that he had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  However, the March 2015 VA examiner also reported that a February 2015 VA treatment record reports that the claimant is having prostrating migraine headaches approximately three (3) times a month and the Veteran's migraine headaches were not responsive to at least three different types of medications.  The March 2015 VA examiner also documented the Veteran's claims that his migraine headaches last from four hours up to nine days.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The Veteran also notified the March 2015 VA examiner that he lost 13 days of work in the past year due to his migraine headaches and, while he found another job, it caused him to stop working at an earlier job.  Similarly, the Board notes that VA treatment records dated before and after the March 2015 VA examination document the Veteran's complaints and treatment for severe headaches (see, e.g., VA treatment records dated in January 2014, December 2014, February 2015, April 2015, May 2015, and June 2015), reported that there had been no improvement with multiple migraine medications (see VA treatment record dated in April 2015), and reported on at least one occasion that the headaches occurred one time per week (see VA treatment record dated in June 2015). 

In light of this conflicting evidence and affording the Veteran the benefit of any doubt in this matter, the Board finds that the evidence of record does not show that the Veteran's service-connected migraine headaches has improved to the point that he was better able to function under the ordinary conditions of life and work at the time of the rating reduction.  See Murphy; Faust.  Therefore, the Board finds that the reduction was improper and the 50 percent ratings for his migraine headaches must be restored effective the date of reduction, March 1, 2016.  

The Rating Claims

A.  Headaches 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As reported above, the Veteran's migraine headaches are rated as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  However, Diagnostic Code 8100 provides a maximum 50 percent rating for migraine headaches when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the Board finds that the criteria for a rating in excess of 50 percent for migraine headaches have not been met at any time during the pendency of the appeal because the 50 percent rating already assigned the Veteran for his very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is the maximum schedular rating available under Diagnostic Code 8100.  

B. Right knee disability prior to July 13, 2011

Painful motion due to arthritis is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the provisions governing painful motion, which has been demonstrated with respect to his right knee prior to July 13, 2011.  Specifically, at a May 2010 VA joints examination, the Veteran complained of having right knee pain since service and reported having occasional discomfort and crepitus.  He had full range of motion and was diagnosed as having degenerative joint disease.  In light of the above examination findings, the Board finds that, pursuant to Lichtenfels and Burton, a rating of at least 10 percent is warranted for the Veteran's right knee degenerative joint disease.  While this represents a partial grant of the benefit sought on appeal, the Board recognizes that further disposition of the issue at this point would be premature and that additional development is necessary, as outlined below.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 50 percent rating for migraine headaches is restored effective from March 1, 2016.

A rating in excess of 50 percent for migraine headaches is denied.

Subject to the law and regulations governing payment of monetary benefits, effective February 8, 2010, a 10 percent rating is granted for right knee degenerative joint disease 


REMAND

As to the claim for a higher rating for a gastrointestinal disorder, the Board finds that a remand is required because the record shows that extensive treatment records have been added to the claims file since the time of the Veteran's last VA examination in July 2011.  See 38 U.S.C.A. § 5103A(d) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992); See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

As to the claims for higher ratings for a low back and right knee disorders, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from his last VA examination in July 2011.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  When adjudicating these claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.  

As to the claim for a TDIU, the Board notes that the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2016).  The Board finds, however, that this issue must be remanded in light of the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the electronic records the AOJ reported it reviewed in April 2010, July 2011, and December 2011 as well as all of the Veteran's post-December 2015 treatment records from the Grand Junction VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his gastrointestinal disorder, a low back disability, and a right knee disorder, including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his gastrointestinal disorder.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all gastrointestinal pathology found to be present.  The examination report must include a complete rationale for all opinions expressed. 

5.  Schedule the Veteran for an examination to determine the severity of his low back and right knee disorders.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all low back and right knee pathology found to be present.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine and right knee; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine and right knee (i.e., the extent of the Veteran's pain-free motion);

(iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups since February 2010.

B. Other Findings:

(iv)  Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

(v).  The examiner should also state whether the low back disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration.

(vi)  The examiner should also state whether the low back disability is productive of any bowel or bladder problems.

(vii)  The examiner should also state whether the right knee disorder is productive of recurrent subluxation or lateral instability since February 2010.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


